ALLOWANCE
Response to Amendment
The applicant’s amendment filed 05/23/2022 has been entered.

Reasons for Allowance
Claim(s) 1-20 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a light shaping visor for removable attachment to an LED venue lighting fixture having an outer circumference which is at least partially round and a plurality of mounting points spaced about said outer circumference, the visor comprising a snoot adapted for removable attachment to the outer circumference, said snoot comprising a plurality of attachment points configured to mate with at least some of said mounting points, said snoot extending at least partially around the outer circumference, said mounting points and said attachment points being spaced such that said snoot being is radially repositionable around the outer circumference at discrete angles where at least some of said mounting points and some of said attachment points align as specifically called for the claimed combinations.
The closest prior art, Gordin et al (US 2006/0181875 A1), does not include an LED venue lighting fixture and a plurality of mounting points spaced about said outer circumference and wherein said mounting points and said attachment points being spaced such that said snoot being is radially repositionable around the outer circumference at discrete angles where at least some of said mounting points and some of said attachment points align as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Gordin et al reference in the manner required by the claims. 
To clarify the allowance, elements of the preamble are recited in the body of the claim, and thus the entire preamble is given patentable weight. In particular, the applicant has argued that the limitation of an “LED venue lighting fixture” is a critical limitation (see arguments filed 02/24/2022). These arguments require particular structure of the light source—mainly, an LED array and not a cylindrical structure, that is, a retrofit LED bulb in Gordin et al was argument to not anticipate the claim. 
Moreover, Gordin et al disclose a clamp on the snoot which is configured to attach anywhere on the lamp reflector which is in contrast to the instant invention which requires “said attachment points being spaced such that said snoot being is radially repositionable around the outer circumference at discrete angles [Examiner’s Emphasis] where at least some of said mounting points and some of said attachment points align”. While MPEP 2144.04 II A covers situations where the omission of an element and its function is obvious if the element is not desired, the applicant is not merely omitting the clamps but replacing them with attachment points that are configured to attach, as claimed, as discrete angles. Substantial reconstruction would be required to alter this feature of Gordin et al, and the Examiner lacks a strong motivation for removing, in some ways, more advantageous clamping system of Gordin et al with that of a fixed member. 
Where the implied and argued LED structure is missing and the attachment means would require undue reconstruction, the preponderance of the evidence lies in the applicant’s favor. The Examiner is thus obligated to allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875